DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 and 07/19/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2015-225170 A is a general background reference covering: To provide an image forming system capable of maintaining the image quality such as a hue at the time of the stop and resumption of printing an image.
SOLUTION: An image forming system comprises an image forming part for printing an image on a sheet on the basis of a print job; a control part for controlling the image forming part to form a correction image; and a storage part for storing a reading result obtained by reading the correction image. The control part is capable of performing a control for, after stopping a print job, allowing the resumption of printing the print job from the part where the print job is stopped, further is capable of comparing the reading result of image data at the time of stop with the reading result of image data at the time of resumption, to calculate a reverse correction parameter for adjusting the image quality at the time of the resumption of the job to the image quality at the time of 
Reference US 2005/0169651 A1 is a general background reference covering: A determining unit determines image density characteristics of an image to be printed on the recording medium for setting densities of measurement patches generated by patch generating unit. A measuring unit measures the densities of generated measurement patches and performs density correction of image, based on measured densities. A controller controls printing of image on recording medium based on density correction result, (see abstract).
Claim Objections
Claim 4 is objected to because of the following informalities:  There is no period at the end of claim 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a measuring unit configured to measure density of the patch formed on a sheet by the printing unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

 The sensor I/F 108 is an interface that connects the controller 100 and the color measurement sensor 220. The color measurement sensor 220 is located on the downstream side of a sheet conveyance path of the print engine 200, measures the color of a tone pattern image formed on the printed sheet, and generates color measurement data. The tone pattern image of the present embodiment includes patch images (hereinafter, simply described as “patch”) for tone correction, corresponding to each of CMYK [see Applications Specification, paragraph 27.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toriyabe (US 2011/0176155 A1) in view of Itagaki et al. (Itagaki) (US 2007/0229923 A1).
Regarding claim 1, Toriyabe discloses a printing apparatus (e.g., figure 1 is a block diagram illustrating a configuration of an image processing apparatus according to an exemplary embodiment of the present invention including printer 203, paragraph 25) comprising: 
a generating unit configured to generate a page image by performing tone correction for an image of each page, which is obtained by interpreting PDL included in a print job (e.g., the ROM 207 stores a program in order for the control unit 205 to interpret PDL (Page Description Language) code data received from the host computer 103, local PC 104, and the like and translate the PDL code data into raster image data, paragraph 45); 
a combining unit configured to combine a patch for the tone correction with the page image (e.g., a typical density tone correction process involves laying out test color patches on a print medium to prepare a test page, printing the test page, and measuring the color patches using a densitometer or colorimeter. Then, a correction table is created based on measurement results and on target data prepared in advance, paragraph 6); 

a measuring unit configured to measure density of the patch formed on a sheet by the printing unit (e.g.,  the user prints a test page on which color patches for profile creation have been laid out, measures the color patches printed on the test page, and creates the color profile based on the measured values, paragraph 16); wherein 
the generating unit performs the tone correction by using a correction value that is derived based on a density value of a preceding page, which is obtained by the measurement (e.g., a printing unit that prints an evaluation image in which a plurality of color patches and a plurality of reference patches are placed on a same main scanning line, a measuring unit that measures density of the evaluation image printed by the printing unit, a density irregularity correction unit that performs density irregularity correction in a main scanning direction using densities of the plurality of reference patches measured by the measuring unit, and a density tone correction unit that performs density tone correction using densities of the plurality of color patches measured by the measuring unit, paragraph 23), and the reference value stored by the first storing unit (e.g., FIG. 13, the amounts of density irregularity correction at predetermined locations A to L in the main scanning direction are stored as amounts of laser intensity correction Lpw(A) and Lpw(L) in a laser intensity table, paragraph 54).  
Toriyabe does not specifically disclose a first storing unit configured to store a reference value indicating density, which is a reference at the time of the tone correction, in association with a sheet type registered for a feeding cassette.

	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Toriyabe to include a first storing unit configured to store a reference value indicating density, which is a reference at the time of the tone correction, in association with a sheet type registered for a feeding cassette as taught by Itagaki. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Toriyabe by the teaching of Itagaki to conveniently process image data and have better image quality.

Regarding claim 2, Toriyabe discloses wherein in a case where a sheet type that is registered for the feeding cassette is changed, the first storing unit: deletes the reference value associated with a sheet type before being changed (e.g., the 

Regarding claim 3, Itagaki discloses wherein the printing apparatus comprises a plurality of feeding cassettes and in a case where a first sheet type is registered for all the plurality of feeding cassettes, the first storing unit: 
does not delete a first reference value stored in association with the first sheet type in a case where the first sheet type is registered for another feeding cassette even though registration is changed to a second sheet type different from the first sheet type for one of the plurality of feeding cassettes (e.g., FIG. 25 shows an example of sheet types (sheet information) in the use of wood-free sheets of 64 to 105 g/m.sup.2 (to be described later) for automatic tone correction. The operation window displays a 
stores a density value being obtained by measuring the patch formed on a sheet firstly fed after a sheet of the second sheet type is accommodated in the feeding cassette whose registration is changed to the second sheet type among the plurality of feeding cassettes, as a second reference value in association with the second sheet type (e.g., The user or serviceman can select a corresponding sheet type. For example, 

Regarding claim 4, Itagaki discloses wherein the patch is provided for each of colors of color materials used at the time of the printing and the first storing unit stores the reference value corresponding to each patch of each of the colors (e.g., Since the relationship between the amount of toner application and the read luminance value changes depending on the sheet type, the target luminance value is preferably stored in advance for each type of calibration-specific sheet. FIG. 15 is a table showing the relationship between the type of calibration-specific sheet and the target luminance value, paragraph 153)

Regarding claim 5, Toriyabe discloses wherein the patch of each of the colors includes a plurality of sub patches whose density of each color is varied stepwise and the reference value corresponding to each patch of each of the colors is stored for each of the plurality of sub patches (e.g., FIG. 12, the control unit 205 finds differences of the measured density values of the reference patches and density values (interpolated density values) of the virtual reference patches thus acquired, from reference density 

Regarding claim 6, Toriyabe discloses further comprising: - 28 -10201862US01 
a second storing unit configured to store a difference between the reference value stored by the first storing unit and the density value obtained by the measurement as the correction value for a next page in association with the sheet type registered for the feeding cassette (referring to paragraph 11), wherein 
the generating unit generates the page image by performing the tone correction by using the correction value stored by the second storing unit (e.g., for each correction function, a test chart unique to the correction function is printed. That is, the user needs to print the test chart and measure the patches printed on the test chart for density irregularity correction in the main scanning direction, and then print the test chart and measure the patches printed on the test chart again for density tone correction, paragraph 11, 155. Note: since printing the test chart and measure the patches printed on the test chart again for density tone correction, therefore it must have a reference correction value stored in memory to compare with) and 
the second storing unit deletes the stored correction value in a case where the reference value is deleted in the first storing unit (e.g., FIG. 4, multiple color patches (which analogous as the second storing unit) and multiple reference patches (which is 

Regarding claim 7, Toriyabe discloses wherein the generating unit generates the page image without performing the tone correction in a case where the second storing unit does not store the correction value (e.g., FIG. 4, multiple color patches and multiple reference patches are placed alternately on the same main scanning line of the evaluation image 4000, where all the patches have the same process color (one of cyan C, magenta M, yellow Y, and black K). The multiple color patches are identical in process color, but different in density, paragraph 49. Note since each color patch is corresponding to a reference patch, therefore if one color patch removed/deleted, the reference patches removed/deleted respectively).  

Regarding claim 10, claim 10 is a control method of printing apparatus with limitations similar of limitations of claim 1. Therefore claim 10 is rejected as set forth above as claim 1.
Regarding claim 11, claim 11 is a non-transitory computer readable medium with limitations similar of limitations of claim 1. Therefore claim 11 is rejected as set forth above as claim 1.

Regarding claim 12, Toriyabe discloses a printing apparatus (e.g., figure 1 is a block diagram illustrating a configuration of an image processing apparatus according to an exemplary embodiment of the present invention including printer 203, paragraph 25) comprising: 
a forming unit configured to form a tone pattern image on a sheet conveyed from a sheet feeding deck (e.g., The host computer 103 and local PC 104 are capable of communicating with the printing device 100. A scanner unit 201 reads an image on an original, converts the image into image data, and transfers the image data to other units. An external I/F 202 exchanges data with other devices connected to a network. A printer 203 prints images on sheets based on inputted image data, paragraph 44); 
a color measuring unit configured to perform color measurement by reading the tone pattern image formed by the forming unit (e.g., the reader 105 serves the function of a densitometer which measures density of color materials on a printing medium. The reader 105 can be connected not only to the host computer 103, but also to the printing device 100 and local PC 104, paragraph 43); 
a generating unit configured to generate tone correction data based on comparison results between color measurement results by the color measuring unit and a reference value (e.g., the density irregularity correction in the main scanning direction provides a function to divide an image recognition range in the main scanning direction into multiple blocks, lay out reference patches for measurement on the blocks thereby preparing a test page, print the test page, and adjust the laser intensity so as to 
a correcting unit configured to perform tone correction for print target image data by using the tone correction data generated by the generating unit (e.g.,  a density tone correction unit that performs density tone correction using densities of the plurality of color patches measured by the measuring unit, wherein the density tone correction unit causes the correction performed by the density irregularity correction unit to be reflected in the density tone correction, paragraph 23), wherein 
Toriyabe does not specifically disclose the reference value is registered in association with a kind of sheet that is accommodated in the sheet feeding deck.  
Itagaki discloses the reference value is registered in association with a kind of sheet that is accommodated in the sheet feeding deck (e.g., Since the relationship between the amount of toner application and the read luminance value changes depending on the sheet type, the target luminance value is preferably stored in advance for each type of calibration-specific sheet. FIG. 15 is a table showing the relationship between the type of calibration-specific sheet and the target luminance value. By looking up the table in FIG. 15, a target luminance value corresponding to the type of calibration-specific sheet can be specified. The data storage portion such as the program ROM 1034 can store in advance the relationship between the type of calibration-specific sheet and the target luminance value so that the printer controller 1031 and the like can refer to them, paragraph 153).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Toriyabe to include the reference value is registered in 

 	Regarding claim 13, Itagaki discloses wherein based on that a new sheet of a kind different from that of the accommodated sheet is accommodated in association with the sheet feeding deck, the reference value is cleared and a new reference value is registered in association with the kind of the new sheet (e.g., the relationship between the amount of toner application and the read luminance value changes depending on the sheet type, paragraph 153. Note: Since the relationship between the amount of toner application and the read luminance value changes depending on the sheet type, therefore when a new sheet of a kind different from that of the accommodated sheet is accommodated in association with the sheet feeding deck, the reference value is cleared and a new reference value is registered in association with the kind of the new sheet).  

Regarding claim 14, Itagaki discloses wherein a tone pattern image is formed by the forming unit on a sheet accommodated in the sheet feeding deck and color measurement is performed by reading the tone pattern -31-10201862US01 image formed on the sheet by the color measuring unit and a value based on color measurement results is registered as the reference value (e.g., FIG. 11 is a graph showing the relationship between the amount of toner application and a digital value converted from the luminance value of a 

Regarding claim 15, Itagaki discloses wherein the tone pattern image includes a plurality of patch images and each of the plurality of patch images is formed by using a recording material corresponding to a single color (e.g., After determining the grid bias Y and developing bias, the image forming apparatus 1030 forms five patch images (1) to (5) for each of black, cyan, yellow, and magenta, as shown in FIG. 9, in order to adjust the maximum amount of toner application. As the forming condition of the five patch images, LPW changes to LPW1, LPW2, LPW3 (corresponding to standard laser power used for potential control), LPW4, and LPW5 sequentially from the left. The laser power increases sequentially from LPW1 to LPW5, paragraph 140).  

Regarding claim 16, Itagaki discloses wherein the single color is one of cyan, yellow, magenta, or black (e.g., After determining the grid bias Y and developing bias, the image forming apparatus 1030 forms five patch images (1) to (5) for each of black, cyan, yellow, and magenta, as shown in FIG. 9, in order to adjust the maximum amount of toner application, paragraph 140).  


Regarding claim 18, Itagaki discloses wherein each patch image that is formed by using the color material corresponding to the single color includes a sub patch image in which density of the single color is varied stepwise (e.g., After determining the grid bias Y and developing bias, the image forming apparatus 1030 forms five patch images (1) to (5) for each of black, cyan, yellow, and magenta, as shown in FIG. 9, in order to adjust the maximum amount of toner application. As the forming condition of the five patch images, LPW changes to LPW1, LPW2, LPW3 (corresponding to standard laser power used for potential control), LPW4, and LPW5 sequentially from the left. The laser power increases sequentially from LPW1 to LPW5, paragraph 140).  

Regarding claim 19, claim 19 is a control method of printing apparatus with limitations similar of limitations of claim 12. Therefore claim 19 is rejected as set forth above as claim 12.

.
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki et al. (Itagaki) (US 2007/0229923 A1) in view of Toriyabe (US 2011/0176155 A1).
Regarding claim 8, Itagaki discloses further comprising: 
a third storing unit configured to store the density value obtained by the measurement in association with the sheet type of the sheet registered for the feeding cassette in order to calculate the correction value used for tone correction of a next page (e.g., a purpose of automatic tone correction is to control the amount of color material by adjusting image forming conditions and provides a stable image forming apparatus by always using a predetermined color material. If the detection signal to detect luminance changes depending on the sheet, the amount of toner application of the color material changes depending on the sheet type, paragraph 11), wherein 
the generating unit finds a difference between the density value stored by the third storing unit and the reference value stored by the first storing unit and generates the page image by performing the tone correction by using the difference as the correction value (e.g., The target luminance value can be calculated from this fixed value in consideration of the grammage and the spectral reflectance characteristic r of the calibration-specific sheet 5500. This calculation can adjust the maximum amount of toner application of the color material free from the influence of the type (color and grammage) of calibration-specific sheet and the difference between lots, paragraph 215) and 

	Toriyabe discloses the third storing unit deletes the stored density value in a case where the first storing unit deletes the reference value (e.g., FIG. 4, multiple color patches (which analogous as the second storing unit) and multiple reference patches (which is analogous as the first storing unit) are placed alternately on the same main scanning line of the evaluation image 4000, where all the patches have the same process color (one of cyan C, magenta M, yellow Y, and black K). The multiple color patches are identical in process color, but different in density, paragraph 49, figure 4. Note since each color patch is corresponding to a reference patch, therefore if one color patch removed/deleted, the reference patches have to removed/deleted respectively).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Itagaki to include the third storing unit deletes the stored density value in a case where the first storing unit deletes the reference value as taught by Toriyabe. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Itagaki by the teaching of Toriyabe to conveniently process image data.

Regarding claim 9, Toriyabe discloses wherein - 29 -10201862US01 the generating unit generates the page image without performing the tone correction in a case where the third storing unit does not store the density value (e.g., FIG. 4, multiple color patches and multiple reference patches are placed alternately on the same main scanning line of the evaluation image 4000, where all the patches have the same process color (one of cyan 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/QUANG N VO/Primary Examiner, Art Unit 2672